DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The following claims are objected to because of the following spelling informalities:
Claim 13, “tot the vertical axis of hte”.
Claim 17, “weding”.
Claim 18, “portionss” and “loewr”.
  Appropriate correction is required.
Allowable Subject Matter
Claims 5-18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 2-4 and 19-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being clearly anticipated by Ramsey (2006/0249923).
Ramsey teaches suspension system (generally 81) comprising:

    PNG
    media_image1.png
    437
    710
    media_image1.png
    Greyscale

a first member 100 extending along a vertical axis of the system, the first member including an upper coupling location (approximately around upper 116) and a lower coupling location (approximately around lower 116);
a second member 18 including an upper coupling location (approximate 92 of 18) and a lower coupling location (approximate 104 and 88), the second member being 
at least one upper leaf spring 92 having a first end portion and a second end portion that are located on opposite ends of the at least one upper leaf spring, wherein: the first end portion of the at least one upper leaf spring is pivotally coupled (110 and 106; see par. 0072) to the first member's upper coupling location,
and the second end portion of the at least one upper leaf spring is fixedly coupled (via at least 90, 96, 94) to the second member's upper coupling location so that the at least one upper leaf spring is rotationally fixed to the second member;
and at least one lower leaf spring 104 having a first end portion and a second end portion that are located on opposite ends of the at least one lower leaf spring, wherein: the first end portion of the at least one lower leaf spring is pivotally coupled (via 110 and 106; see par. 0072) to the first member's lower coupling location, and the second end portion of the at least one lower leaf spring is fixedly coupled (via 88 and 90) to the second member's lower coupling location so that the lower leaf spring is rotationally fixed to the second member,
wherein the at least one upper leaf spring and the at least one lower leaf spring are each pivotally coupled to the first member via a rolling pin (at least one of 110 and 116) such that the first member is movable relative to the second member. 

Claim 2, figure 6 above shows the at least one upper leaf spring and the at least one lower leaf spring are substantially flat in an unloaded state. 

Claim 19, wherein the first or second member comprises a metal; see par. 0069. 
Claim 20, wherein the second member is configured to be fixedly coupled to a support component (frame 12). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRUCE E SNOW/           Primary Examiner, Art Unit 3774